Citation Nr: 0314063	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had periods of active service from November 1945 
to October 1949, and from December 1949 to April 1956.  He 
died on January 13, 1979.  The appellant is his widow.  Her 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the VARO in 
Detroit, Michigan.  The case was remanded by the Board in 
February 2000 for further development.  To the extent 
possible, development was undertaken.  The case has been 
returned to the Board for appellate review.  

During the pendency of this appeal, but after the case was 
last before the Board in February 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. Law No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  It provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provisions.  A review of the record shows the appellant has 
not been provided with a VCAA notification letter informing 
her of the types of evidence that might be helpful for her to 
obtain in support of her claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that the veteran's death certificate reflects 
that he was an inpatient at the Mercy Hospital in Port Huron, 
Michigan, at the time of his death.  However, the terminal 
hospital records are not in the claims folder.  


Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
1987 (2002).

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for the veteran's lung cancer.  With any 
necessary authorization from her, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by her that have not been 
secured previously, to include the 
terminal hospital records from the Mercy 
Hospital in Port Huron, Michigan, in 
January 1979.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her 
and her representative of this and ask 
them to provide a copy of any medical 
records they might have access to.  

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued.  This must include 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to the final outcome warranted.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 

